DUCKER, JUDGE:
Claimant alleges that the State Road Commission in widening and re-surfacing State Route No. 5 at Williams Mountain in Boone County, West Virginia, cut away stone steps which provided access to claimant’s property, and while her claim which had been filed with the Attorney General set out no specific amount of damages, a later amended claim stated the amount to be $800.
Upon the hearing of the case before this Court, the testimony showed that on an indefinite date a number of years ago the Road Commission in re-grading the road within its right of way did damage to claimant’s fence and destroyed the first two or three blocks of the steps to claimant’s property. None of her property was taken for the right of way. The exact amount of damage was not proved except $20 or $25 for the fence wire. For the inconvenience which the Road Commission caused the claimant, this Court is of the opinion to allow the claimant $50.00, which with $25.00 for the fence wire makes a total of $75.00.
Wherefore, the claimant is awarded the sum of $75.00.
Award of $75.00.